DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 17 December 2021 to the Non-Final Office Action dated 06 October 2021 is acknowledged.  
Amended claims, dated 17 December 2021 have been entered into the record.
Examiner’s Response
All of the outstanding objections and rejections are overcome in view of the present amendment for the reasons set forth in Applicant’s response.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  A number of patent application publications, with Applicant and/or inventor(s) in common with the present application and disclosing related subject matter, are cited for completeness.  Similarly, US 20200317638 is a publication of a later-filed application from a different Applicant.  Zhang (ACS Med. Chem. Lett. 2021, 12, 3, 494–501) is a postdated inventor publication of related subject matter.

Status of the Claims
Claims 1-5 and 7-18 are allowed. 
Claim 6 was cancelled by the Applicant.

Election/Restrictions

Election of Species Requirement is Withdrawn
The search and examination of the generic claims has now been extended to encompass the full scope.  The requirement for an election of a species of the generic invention is therefore withdrawn.
Claims 3, 9 and 11, previously withdrawn from further consideration as being drawn to nonelected species, are rejoined for examination.

Groups I and II are Rejoined
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel IDO inhibitor compounds of formula I or II, compositions comprising the compound and a method of treating cancer comprising administering the compound:

    PNG
    media_image1.png
    260
    680
    media_image1.png
    Greyscale

In the claimed formulae, the Y and W moieties must each be CH, such that the ring comprising them is a 4-8 membered cycloalkyl group.  The “A” ring is required to be one of the specific listed 5-membered heteroaryl groups: triazolyl, oxadiazolyl, thiadiazolyl, oxazolyl, thiazolyl, or imidazolyl.  Neither the cycloalkyl ring nor the 5-memberered heteroaryl ring can be further substituted beyond the required attached groups according the claimed formulae.  The -L-Z- and Z’ linker moieties connecting the cycloalkyl ring, the 5-memberered heteroaryl ring and the R2 moiety are limited such that a carbonyl group cannot be present in these moieties.
Pages 119-123 of the specification describe experimental data which establish that the compounds have functional activity as IDO inhibitors consistent with the claimed method of use: see for example Moon (“Targeting the indoleamine 2,3-dioxygenase pathway in cancer”, Journal for ImmunoTherapy of Cancer 2015, 3, 51).
The compound according to the genus of present independent claim 1 requires a combination of structural features not reasonably taught, suggested or otherwise provided for by the prior art of record.
The closest prior art is represented by: (i) STN REGISTRY Record for RN 477525-11-4, (ii) US 20040209871, and/or (iii) US20190135758 / US20190119216.

RN 477525-11-4, shown below:

    PNG
    media_image2.png
    386
    772
    media_image2.png
    Greyscale
,
Differs from a claimed compound at least since the cyano group is not among the permissible substituent groups of the claimed C1-6 alkylene group as “L”.  There is no reason provided by the prior art that would lead to any modification of the compound in general and/or this group in particular.


US 20040209871 teaches compounds such as example 2-123 on page 100:

    PNG
    media_image3.png
    200
    521
    media_image3.png
    Greyscale
,
All of which differ from a claimed compound in that the “X” group cannot be other than a CH or an N and the compounds require a bicyclic heterocyclic moiety attached to a carbon atom at this position.  There is no reason provided by the prior art that would lead to any modification of this group such as to provide a compound as claimed.  For example, the generic teachings require that this key heterocyclic group be present, in order to attain the described functional activity.
US20190135758 and US20190119216 are publications of earlier-filed patent applications having inventors and Applicant in common with the present application - but are prior art under 102(a)(2) since there are other inventors listed.  The references teach compounds in the same chemical and functional class as presently claimed.  However, the present claims require that substantially different groups be present at the -L-Z-A-Z’-R moiety than those described/taught by these references.  The prior art provides no particular reasons, that would lead a skilled artisan to make the necessary modification to the compounds described in these references, in order to obtain a compound as claimed.
Since all of the present claims require all the limitations of independent claim 1 that are allowable over the prior art for at least these reasons.
Conclusion
	Claims 1-5 and 7-18 (renumbered claims 1-17) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625